DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 has been entered.
 	Claims 19 – 21, 29, 33 – 37 are pending and have been considered on the merits.  All arguments have been fully considered.


Claim Objections
Prior claim objections are withdraw due to amendment.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 19 – 21, 29, 33 – 37 are rejected under 35 U.S.C. 102a1and 102a2 as being anticipated by Toi et al. (US 8778332). 
Regarding claims 19 – 21, 33 – 35, Toi teaches a method for reducing the risk of disease in a subject, the method comprising providing and ingesting a composition (an ingestible composition) comprising Lactobacillus to a subject (abstract, col.2 line 25-31, col.3 line 9-20) 4 times a week for 10 or more years (or at least 3 times a week for 5 or more years) before developing the disease (or so that the ingestible composition is ingested before disease onset) (col.5 line 29-46). The subject may be 20 years, or 20 – 35 years old (col.5 line 40-46). 
The instant specification defines “reduction of risk of developing a disease” as prevention or delay of disease onset.  Since the specification fails to disclose how one might determine or positively attribute either result with the method, the claims are interpreted to encompass no specific result of the method since the disease may be prevented or not prevented.  Moreover, the claims are interpreted to encompass administering the claimed composition with no specific or measurable result.  

As such, since Toi teaches administering the same composition (Lactobacillus) to the same subject (an alive and aging subject that is 20 – 35 years old, or prior to “middle or old age”, and is therefore at risk of developing an eye disease or equilibrium dysfunction as disclosed by applicant), at the same frequency (4 times a week for 10 or more years is at least 3 times a week for 5 or more years), then practicing the methods of Toi must necessarily reduce a risk of developing an eye disease or an equilibrium disease in a subject that is at risk of developing an eye disease or equilibrium dysfunction as disclosed by applicant.
Regarding claims 29 and 36 - 37, the bacteria is Lactobacillus casei (abstract, col.5, claims) and the composition includes 105 – 1013 CFUs of Lactobacillus casei (col.5 line 29-46).
Therefore, the reference anticipates the claimed subject matter. 

Response to Arguments
Applicant argues that the prior art is drawn to reducing breast cancer and that the treating populations are not necessarily the same; that not all subjects in Toi are at risk of developing an eye disease or equilibrium dysfunction in every circumstance as required by the claims; and that Toi does not identify subjects at risk as claimed.  Applicant refers to the idea that treating new or different conditions with old processes or compositions is patentable; that a patient in need thereof may distinguish over previously known methods; and that administering a drug for one condition is patentable over administering the same drug for a second condition.
However, these arguments fail to persuade.
Regarding applicant’s argument that the prior art is drawn to preventing or reducing breast cancer and are therefore different treating populations, it is iterated that the instant claims do not require a specific treating population.  Rather the claimed method is specifically preventative in nature, and only requires that the subject is at risk of developing an eye disease or equilibrium dysfunction.  As stated above, such a subject is not defined.  Since the specification indicates the conditions are age related and may occur at “middle or old age”, the subject is interpreted to encompass any living subject who is inherently aging, and particularly one prior to an undefined “middle or old age”.  Moreover, it is maintained that the prior art teaches administering the same composition to the same treating population as stated above.
Regarding the argument that not all subjects in Toi are at risk of developing an eye disease or equilibrium dysfunction in every circumstance as required by the claims, it is iterated that the specification fails to define a subject at risk of developing an eye disease or equilibrium dysfunction.  Rather the specification merely discloses the diseases and/or dysfunction may 
Regarding applicant’s argument that Toi does not identify subjects at risk as claimed, it is iterated that the claimed subject at risk is not defined by the claim language or specification.  The instant specification fails to define who a subject at risk of developing an eye disease or an equilibrium dysfunction might encompass.  While the specification indicates several eye diseases and equilibrium dysfunctions are caused by age and that such disease occurs during middle and old age (p.2-3), the specification also states that the method is not for treating a disease that has occurred, but rather is specifically for ingestion of the agent (Lactobacillus) before onset of the disease or dysfunction (p.9).  Moreover, the claims are interpreted to be preventative in nature, that a treating population is not required to have the claimed diseases or dysfunction, and that the treating population is not limited to any particular group or subject.  In addition, since the instant conditions are suggested to be related to “middle and old age”, a “subject that is at risk of developing an eye disease or an equilibrium dysfunction” is interpreted to encompass any subject that is alive, and therefore aging, particularly before the undefined period of “middle and old age”.  Since Toi teaches administering the same composition to subjects that are alive and aging, particularly 20 – 35 years old, or prior to “middle or old age” as stated above, it is maintained that Toi teaches the same subjects as risk as claimed and suggested by the instant specification.
Regarding applicant’s reference to treating new or different conditions with old processes or compositions, it is noted that the instant claims are not drawn to treating any specific disease or condition.  Rather, the claims are intentionally preventative in nature, wherein the treating population encompasses any subject that is alive and aging and does not have any particular disease.  As such, the argument is not commensurate in scope with the claimed invention.
Regarding applicant’s reference to a patient in need thereof, the claims do not require any subject in need, but rather an undefined subject that is as risk of developing age related diseases or dysfunctions.  As stated above, the treating population is not specifically limited to any particular subject.  Thus, the argument is not commensurate in scope with the claimed invention.
Regarding the reference to administering a drug for two separate conditions, it is reiterated that the claims do not require any particular condition to be treated, but is specifically drawn to administering a composition to any aging subject in a preventative manner and without any measurable result.  Therefore, the argument is not commensurate in scope with the claimed invention.
For these reasons, the claims are rejected. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699